Order entered December 21, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00687-CR

                    CHRISTOPHER MICHAEL DUCHARME, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80054-2018

                                             ORDER
       Before the Court is appellant’s December 20, 2018 second motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or before January

23, 2019. We caution appellant that the failure to file a brief by that date may result in the appeal

being abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(3).




                                                       /s/    LANA MYERS
                                                              JUSTICE